IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

IN RE:

GILBERT AMIS CASE NO. 19-52969

DEBTOR (5) CHAPTER 7

APPLICATION FOR APPROVAL OF EMPLOYMENT
OF LAURA JACAMAN, JOYCE KLEIN REALTORS,
REAL ESTATE BROKER

 

TO THE HONORABLE RONALD B. KING CHIEF UNITED STATES
BANKRUPTCY JUDGE:
Johnny W. Thomas, the Trustee in this case, respectfully
shows to the Court as follows:
Tees
The Debtors filed this case as a Chapter 7 petition in
bankruptcy on August 16, 2019. Applicant is the Chapter 7
Trustee.
TE s
Among the property of the estate is the following:

Real Property ~- 607 Park Point, San Antonio, Bexar
County, Texas 78253

Til.

VHome/Daniecl/ Application to Employ Realtor- Amis 1
It is necessary in the administration of this estate
that this property be sold and reduced to cash. The Trustee
desires to employ LAURA JACAMAN, JOYCE KLEIN REALTORS, 4416
Ramsgate, San Antonio, TX 78230, to sell the property. The
Trustee proposes to pay a six percent (6%) broker’s
commission out of the sales proceeds. In the opinion of the
Trustee, the proposed commission is the usual and customary
broker’s commission in Bexar County, Texas. LAURA JACAMAN,
JOYCE KLEIN REALTORS is a qualified, licensed real estate
broker and is competent to make the proposed sale. To the
best of the Trustee’s knowledge, LAURA JACAMAN, JOYCE KLEIN
REALTORS has no connection with any party in interest or
their attorneys or accountants, the United States Trustee or
any person employed in the office of the United States
Trustee, and has no interest adverse to the estate that would
disqualify him from employment, and is a disinterested person
within the meaning of 11 U.S.C. section 327 (a).

IV.

The Trustee has selected LAURA JACAMAN, JOYCE KLEIN
REALTORS because he/she is a licensed real estate broker and
has no hesitation in attempting to sell property which
constitutes part of a bankruptcy estate. The services to be

rendered by LAURA JACAMAN, JOYCE KLEIN REALTORS include the

/Home/Daniel/ Application to Employ Realtor- Amis 2
listing of the property for sale, attempting to sell, and the
sale of the real estate described above.
Vv.

The Trustee has not employed or sought authority from
the Court to employ any professional in the same profession
as LAURA JACAMAN, JOYCE KLEIN REALTORS.

VI.

The Trustee has not given any compensation or promised
any compensation to LAURA JACAMAN, JOYCE KLEIN REALTORS and
has not given any security or pledge to that broker.

WHEREFORE, the Trustee prays that the employment of the
above named real estate broker be approved by the Court.

Respectfully submitted,

Johnny W. Thomas

Chapter 7 Trustee

1149 E. Commerce Street, Ste.104

St. Paul Square
San Antonio, TX 78205

(210) 226-5888 Fax: (240) 226-6085
By:

J W. THOMAS

S 19856500
CHAPTER 7 TRUSTEE FOR THE ESTATE
OF GILBERT AMIS

l/Home/Danicl/ Application to Employ Realtor- Amis 3
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on the 2"P day of December,

2019,

a true and correct copy of the foregoing document was
served via first-class mail, postage prepaid, on the

parties on the attached lists:

 

JOHNN

Attached Matrix

GILBERT AMIS

10406 Gazelle Clf

San Antonio, Texas 78245
Debtor(s)

- THOMAS

Ryan Lott
100 Congress Ave., #2000
Austin, Texas 78746

LAURA JACAMAN

U.S. Trustee
B.O. Box £539
San Antonio, TX 78295-1439

JOYCE KLEIN REALTORS
4416 Ramsgate
San Antonio, TX 78230

Realtor

Vendor (s)

Jamerson Halpern, J.D.
4067 Sunset Lane
Inc.

Pebble Beach, CA 93953

Investment Selections
Attn: Steve McKee

100 N. Central Expressway,
Richardson, TX 75080-5328

#1112

Gary A. Nelson
12109 Tweed Court
Austin, TX 78727

I/Home/Daniel/ Application to Employ Realtor- Amis

HomeVestors
Bartelli Properties,

106 W. Nakoma
San Antonio, TX 78216

George A. Rigely
Attorney at Law

11120 Wurzbach Rd., #304
San Antonio, TX 78230

James Rusk
8419 Racine Tr.
Austin, TX 78717
Walter Parker Auctioneer, Inc.

7145 Dale Rd.
El Paseo, TX 78815-2332

Catarina Petroleum, Lc
P.O. Box 700728
San Antonio, TX 78270

Bill Hall Auctioneer, Inc.
P.O; Box 3339
Salado, TX 76571

Donald R. Williams
P.O. Box 64120

Lubbock, TX 79464

Michael Green

2448 Sand Lake Rd.
Assoc.

Orlando, FL 32809

Louis C. Retault, Jr.
Alamce Investments, L.P.
P.O. Box 15912

San Antonio, TX 78212

John Marshall

JM Partners, LLC

12201 Gayton Rd. #200
Richmond, VA 23238-8203

A.S.K. Financial

Attn: Gregory S. Abrams
17401 Ventura Blvd. # B-21
Encino, CA 91316

Ed Baughman

Omni Partners, LLC

18 S. Windsail Pl

The Woodlands, TX 77381

Angela Goodman

Best Homes GMAC Real Estate
P.O. Box 7604471

I/Home/Daniel/ Application to Employ Realtor- Arnis

Kelly H. Baxter
P.O. Box 1649
Austin, TX 78767

Asset Buyers, Inc,
P.O. Box L3o6.
Ft. Worth, TX 76101

Tatiana Robinson
6638 Wagner Way
San Antonio, TX 78256

Howard Shelf, II

12702 Toepperwein Rd.
201-8

San Antonio, TX 78344

Renee Harris
Century 21/Smith &

1621 Pat Booker Rd.
Universal City, TX 78148

Grant S. Sisler
Belveron Real Estate
Partners, LLC

750 Battery Street, 7t
San Francisco, CA 94111

Gary A. Nelson
12109 Tweed Court
Austin, TX 78727

East Metro, Inc.
Attn: Edward Karam
8118 Datapoint

San Antonio, TX 782293

B.P. Funding and Invest.
20770 Hwy 281 #108-196
San Antonio, TX 78258

Keller Williams Realty
Attn: Fred Centeno
6803 Seco Creek #210
San Antonio, TX 78245

Armando G. Avalos

Realty, Inc.
5555 N. Carancahua St., Ste. 1540
Corpus Christi, TX 78478

A.L. Hernden
Attorney at Law
222 Main Plaza E.
San Antonio, TX 78205

PMI Real Estate Auction
Services Division

2901 W. Sam Houston Pkwy. N.
Ste. !-130
Houston, TX 77043
Morris Spector

Spector Investments LP
128 La Manda
Expressway

P.O. Box 15273
San Antonio, TX 78212
Sheldon Good & Company
7500 San Felipe, Ste.
Houston, TX 77063

600

VHome/Daniel/ Application to Employ Realtor- Amis

San Antonio, TX 78258

Charles K. Tabet
Attorney at Law

2600 McCullough Ave.
San Antonio, TX 78212

AFC Investment Services
7815 Braun Bend

San Antonio, TX 78250

LHB Ventures, LLC
710 Kipling Street,
Lakewood, CO 80215

#305

Investment Selections
& Timing, Inc.
100 N. Central

Ste. 1112
Richardson, TX 75328
Edward Karam

3131 N.W. Loop 410, #100
San Antonio, TX 7823
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

IN RE:

GILBERT AMIS CASE NO. 19-51969K

ete ee ee

DEBTOR (3S) CHAPTER 7

UNSWORN DECLARATION OF DISINTERESTEDNESS OF
REAL ESTATE BROKER UNDER PENALTY OF PERJURY PURSUANT TO
11 U.S.C. SEC.327(A) AND BANKRUPTCY RULE 2014
LAURA JACAMAN of JOYCE KLEIN REALTORS, submits this
Unsworn Declaration of Disinterestedness of Real Estate
Broker Under Penalty of Perjury Under 11 U.S.C. sec. 327 (a)
and Bankruptcy Rule 2014. In support thereof, LAURA JACAMAN,
of JOYCE KLEIN REALTORS, would show:

Le. On August 16, 2019, GILBERT AMIS (the "Debtor")
filed a Voluntary Petition under Title 11 of the United
States Code, 11 U.S.C. sec. 101 et seq., thereby commencing a
Chapter 7 case in the United States Bankruptcy Court for the
Western District of Texas.

2. Thereafter the Trustee was appointed as Interim
Trustee. The Trustee has accepted that appointment and has
qualified as such by having his bond accepted.

3.4 LAURA JACAMAN does not believe that she has an
interest adverse to the Trustee prohibiting her from

representing the Trustee. LAURA JACAMAN believes she is a

 
disinterested party and competent to represent the Trustee
under Sections 101(14)(F) and 327(a) and (c) of the
Bankruptcy Code.

4, The compensation to be paid to LAURA JACAMAN is set
out in the Unsworn Declaration of Real Estate Broker Under
Penalty of Perjury Disclosing Compensation under 11 U.S.C.
section 329 and Bankruptcy Rule 2016 (b), filed
contemporaneously herewith.

I DECLARE UNDER THE PENALTY OF PERJURY that the
foregoing is true and correct.

Dated this day of December, 2019.

{Site
LAURA JACAMAN——~
JOYCE KLEIN REALTORS
4416 Ramsgate
San Antonio, TX 78230
(210) 545-7788

Subscribed and sworn to before me this | day of December
2019 by LAURA JACAMAN. ~~

fhe De baer oo)

|

Notary Public In and For the State of Texas .--"*>-

 

 

Say Pl, GERARDO LUIS SANCHEZ lta US
: “<2 Notary Public, State of Texas ee
Ks '¥= Comm. Expires 12-14-2022 om ee

. Notary 10 6719287 ge Steg

AM,
. ree

“
ost

oer
~
“anys

 

 

 

 

 

 

bh

I/Home/Daniel/ Application to Employ Realtor- Amis
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
IN RE: }

GILBERT AMIS CASE NO. 19-51969K

DEBTOR (5S) CHAPTER 7

UNSWORN DECLARATION OF REAL ESTATE BROKER
UNDER PENALTY OF PERJURY PURSUANT TO
11 U.S.C. SEC. 329 AND BANKRUPTCY RULE 2016 (B)

I certify that I am an agent for the JOYCE KLEIN
REALTORS and that the compensation paid or agreed to be paid
to LAURA JACAMAN for services to be rendered on behalf of the
Trustee or in connection with the above-mentioned case under
Title 11 of the United States Code, is as follows:

I. The Trustee has agreed to pay LAURA JACAMAN six
(6%) percent of the gross sales proceeds of the Real
Property.

2. The source of such compensation will be the sales
proceeds of the prospective sales of property of the estate
payable upon further order of this Court.

3. I have not agreed to share this compensation with
any other person not otherwise disclosed in the Application.

I DECLARE UNDER THE PENALTY OF PERJURY that the

foregoing is true and correct.
DATED this day of December, 2019.

 

LAURA soe

JOYCE KLEIN REALTORS
4416 Ramsgate
san Antonio, TX 78230
(210) 545-7788

a

Subscribed and sworn to before me this $ day of December

2019 by LAURA JACAMAN.

J)

| - {/
ge by pee tian,

Notary Public In and For the State of Jexas

 

 

wiidiy,
PRY Powe

44
ne,

-ass7.No

el lfey,

aN

nf EOE
zt

 

ae

SS

A “ae Notary Public, State of Texas
FNS Camm. Expires 12-14-2022

GERARDO LUIS SANCHEZ f

 

Notary ID 6719287 - =>

 

 

 

 

1/Home/Daniel/ Application to Employ Realtor- Amis

 

nN
